 



Exhibit 10.1
IDEXX LABORATORIES, INC.
2003 STOCK INCENTIVE PLAN
SECTION 1. PURPOSE. The purposes of the 2003 Stock Incentive Plan (the “Plan”)
are to encourage selected employees and Directors of IDEXX Laboratories, Inc., a
Delaware corporation (the “Company”), and its Affiliates to acquire a vested
interest in the growth and performance of the Company, to generate an increased
incentive to contribute to the Company’s future success and prosperity, thus
enhancing the value of the Company for the benefit of stockholders, and to
enhance the ability of the Company and its Affiliates to attract and retain
individuals of exceptional talent upon whom, in large measure, the sustained
progress, growth and profitability of the Company depends.
SECTION 2. DEFINITIONS. As used in the Plan, the following terms shall have the
meanings set forth below:
(a) “Affiliate” shall mean (i) any Person that directly, or through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Company or (ii) any entity in which the Company has a significant equity
interest, as determined by the Board.
(b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock
Award, dividend equivalent, Other Stock Unit Award or any other right, interest
or option relating to Shares or other property granted pursuant to the
provisions of the Plan.
(c) “Award Agreement” shall mean any agreement, contract or other instrument or
document evidencing any Award granted by the Board hereunder, in such form
(written, electronic or otherwise) as the Board shall determine, which may, but
need not, be executed or acknowledged by both the Company and the Participant.
(d) “Board” shall mean the Board of Directors of the Company.
(e) “Change in Control” shall mean the occurrence of any of the following
events:
(i) an acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (an “Entity”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (A) the then outstanding Shares (the “Outstanding
Company Common Stock”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however, the
following: (1) any acquisition directly from the Company, other than an
acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Company, (2)
any acquisition by the Company, (3) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (4) any acquisition by any corporation pursuant to
a transaction that complies with clauses (A), (B) and (C) of Section 2(e)(iii);
(ii) a change in the composition of the Board on the Plan’s effective date such
that the individuals who, as of the effective date, constitute the Board (such
Board shall be hereinafter referred to as the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
for purposes of this definition, any individual who becomes a member of the
Board subsequent to the effective date, whose election, or nomination for
election, by the Company’s stockholders was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; and provided further, however, that any such individual whose initial
assumption of office occurs as a result of or in connection with either an
actual or threatened solicitation with respect to the election of directors (as
such terms are used in Rule 14a-12(c) of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of an Entity other than the Board shall not be so considered as
a member of the Incumbent Board;

 

 



--------------------------------------------------------------------------------



 



(iii) the consummation of a merger, reorganization or consolidation or sale or
other disposition of all or substantially all of the assets of the Company
(each, a “Corporate Transaction”), excluding however, any Corporate Transaction
pursuant to which (A) all or substantially all of the individuals and entities
who are the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction will beneficially own, directly or indirectly, more than
60% of, respectively, the outstanding shares of common stock, and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation or other Person that as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries (a “Parent Company”)) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Entity (other than the Company, any
employee benefit plan (or related trust) of the Company, such corporation
resulting from such Corporate Transaction or, if reference was made to equity
ownership of any Parent Company for purposes of determining whether clause
(A) above is satisfied in connection with the applicable Corporate Transaction,
such Parent Company) will beneficially own, directly or indirectly, 30% or more
of, respectively, the outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
outstanding voting securities of such corporation entitled to vote generally in
the election of directors unless such ownership resulted solely from ownership
of securities of the Company prior to the Corporate Transaction, and
(C) individuals who were members of the Incumbent Board will immediately after
the consummation of the Corporate Transaction constitute at least half of the
members of the board of directors of the corporation resulting from such
Corporate Transaction (or, if reference was made to equity ownership of any
Parent Company for purposes of determining whether clause (A) above is satisfied
in connection with the applicable Corporate Transaction, of the Parent Company);
or
(iv) the approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
(f) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto.
(g) “Compensation Committee” shall mean the Compensation Committee of the Board,
or any successor to such committee, composed of no fewer than two directors,
each of whom is a non-employee Director within the meaning of Rule 16b-3(b)(3)
of the Exchange Act, an “outside director” within the meaning of Section 162(m)
of the Code, or any successor provision thereto, and independent under the rules
of the NASDAQ Global Market.
(h) “Company” shall mean IDEXX Laboratories, Inc., a Delaware corporation.
(i) “Covered Employee” shall mean a “covered employee” within the meaning of
Section 162(m)(3) of the Code, or any successor provision thereto.
(j) “Director” shall mean a member of the Board who is not an Employee.
(k) “Employee” shall mean any employee of the Company or any Affiliate.
(l) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(m) “Fair Market Value” shall mean, with respect to any property other than
Shares, the market value of such property determined by such methods or
procedures as shall be established from time to time by the Board. Unless
otherwise determined by the Board, the Fair Market Value of Shares as of any
date shall be the last reported sales price for the Shares as reported on the
NASDAQ Global Market (or on any national securities exchange on the Shares are
then listed) for that date or, if no such price is reported for that date, the
last reported sales price on the next preceding date for which such price was
reported.

 

2



--------------------------------------------------------------------------------



 



(n) “Incentive Stock Option” shall mean an Option granted under Section 6 that
is intended to meet the requirements of Section 422 of the Code or any successor
provision thereto.
(o) “Nonstatutory Stock Option” shall mean an Option granted under Section 6
that is not intended to be an Incentive Stock Option.
(p) ’’Option” shall mean any right granted to a Participant under the Plan
allowing such Participant to purchase Shares at such price or prices and during
such period or periods as the Board shall determine.
(q) “Other Stock Unit Award” shall mean any right granted to a Participant by
the Board pursuant to Section 9.
(r) “Participant” shall mean an Employee or Director who is selected by the
Board to receive an Award under the Plan.
(s) “Person” shall mean any individual, corporation, partnership, association,
limited liability company, joint-stock company, trust, unincorporated
organization or government or political subdivision thereof.
(t) “Prior Plans” shall mean the Company’s 1991 Stock Option Plan, 1998 Stock
Incentive Plan and the 2000 Director Option Plan.
(u) “Restricted Stock” shall mean any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Board, in its sole discretion, may impose (including,
without limitation, any restriction on the right to vote such Share, and the
right to receive any cash dividends), which restrictions may lapse separately or
in combination at such time or times, in installments or otherwise, as the Board
may deem appropriate.
(v) “Restricted Stock Award” shall mean an award of Restricted Stock under
Section 8.
(w) “Shares” shall mean the shares of common stock of the Company, par value
$.10 per share.
(x) ’’Stock Appreciation Right” shall mean any right granted to a Participant
pursuant to Section 7 to receive, upon exercise by the Participant, the excess
of (i) the Fair Market Value of one Share on the date of exercise over (ii) the
grant price of the right on the date of grant, as specified by the Board in its
sole discretion, which, except in the case of Substitute Awards or in connection
with an adjustment provided in Section 4(c), shall not be less than the Fair
Market Value of one Share on such date of grant of the right. Any payment by the
Company in respect of such right may be made in cash, Shares, other property, or
any combination thereof, as the Board, in its sole discretion, shall determine.
(y) “Subsidiary” shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company if, at the time of the
granting of the Award, each of the corporations other than the last corporation
in the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in the
chain.
(z) “Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, or the right or obligation to make future awards, by a company acquired
by the Company or with which the Company combines.

 

3



--------------------------------------------------------------------------------



 



SECTION 3. ADMINISTRATION.
(a) The Plan will be administered by the Board. The Board shall have authority
to grant Awards and to adopt, amend and repeal such administrative rules,
guidelines and practices relating to the Plan as it shall deem advisable. The
Board may correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award in the manner and to the extent it shall deem expedient
to carry the Plan into effect and it shall be the sole and final judge of such
expediency. All decisions by the Board shall be made in the Board’s sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. No director or person acting pursuant to
the authority delegated by the Board shall be liable for any action or
determination relating to or under the Plan made in good faith.
(b) To the extent permitted by applicable law, the Board may delegate any or all
of its powers under the Plan to one or more committees or subcommittees of the
Board (a “Committee”), at least one of which shall be the Compensation
Committee. All references in the Plan to the “Board” shall mean the Board or a
Committee of the Board or the executive officers referred to in Section 3(c) to
the extent that the Board’s powers or authority under the Plan have been
delegated to such Committee or executive officers.
(c) To the extent permitted by applicable law, the Board may delegate to one or
more executive officers of the Company the power to grant Awards to employees or
officers of the Company or any of its present or future subsidiary corporations
and to exercise such other powers under the Plan as the Board may determine,
provided that the Board shall fix the terms of the Awards to be granted by such
executive officers (including the exercise price of such Awards, which may
include a formula by which the exercise price will be determined) and the
maximum number of shares subject to Awards that the executive officers may
grant; provided further, however, that no executive officer shall be authorized
to grant Awards to any “executive officer” of the Company (as defined by
Rule 3b-7 under the Exchange Act) or to any “officer” of the Company (as defined
by Rule 16a-1 under the Exchange Act).
SECTION 4. SHARES SUBJECT TO THE PLAN.
(a) Subject to adjustment as provided in Section 4(c), a total of 3,150,000
Shares shall be authorized for issuance under the Plan. Any Shares that are
subject to Awards of Options or Stock Appreciation Rights shall be counted
against this limit as one (1) Share for every one (1) Share granted. Any Shares
that are subject to Awards other than Options or Stock Appreciation Rights shall
be counted against this limit as 2.1 Shares for every one (1) Share granted. If
any Shares subject to an Award or to an award under the Prior Plans are
forfeited or if any Award or award under the Prior Plans based on Shares is
settled for cash or expires, the Shares subject to such Award shall, to the
extent of such forfeiture, cash settlement or expiration, again be available for
Awards under the Plan. Notwithstanding anything to the contrary contained
herein, the following Shares shall not be added to the Shares authorized for
grant under paragraph (a) of this Section: (i) Shares tendered by the
Participant or withheld by the Company in payment of the purchase price of an
Option, (ii) Shares tendered by the Participant or withheld by the Company to
satisfy any tax withholding obligation with respect to an Award, and
(iii) Shares subject to a Stock Appreciation Right that are not issued in
connection with the stock settlement of the Stock Appreciation Right on exercise
thereof. Substitute Awards shall not reduce the Shares authorized for issuance
under the Plan or authorized for grant to a Participant in any calendar year
under Section 11(e). In the event that a company acquired by the Company or with
which the Company combines has shares available under a pre-existing plan not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards (other
than Incentive Stock Options) under the Plan and shall not reduce the Shares
authorized for issuance under the Plan; provided that Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to individuals who were not Employees or
Directors of the Company or an Affiliate prior to such acquisition or
combination. Any Shares that again become available for grant pursuant to this
Section shall be added back as (i) one (1) Share if such Shares were subject to
Options or Stock Appreciation Rights granted under the Plan or options or stock
appreciation rights granted under the Prior Plans, and (ii) as 2.1 Shares if
such Shares were subject to Awards other than Options or Stock Appreciation
Rights granted under the Plan or the Prior Plans.
(b) Any Shares issued hereunder may consist, in whole or in part, of authorized
and unissued shares, treasury shares or shares purchased in the open market or
otherwise.

 

4



--------------------------------------------------------------------------------



 



(c) In the event of any merger, reorganization, consolidation, recapitalization,
stock dividend, extraordinary cash dividend, stock split, reverse stock split,
spin-off or similar transaction or other change in corporate structure affecting
the Shares, the Board shall make appropriate and equitable adjustments and other
substitutions to the Plan and to Awards, including, without limitation, such
adjustments in the aggregate number, class and kind of securities that may be
delivered under the Plan, in the aggregate or to any one Participant, in the
number, class, kind and option or exercise price of securities subject to
outstanding Options, Stock Appreciation Rights or other Awards granted under the
Plan, and in the number, class and kind of securities subject to Awards granted
under the Plan (including, if the Board deems appropriate, the substitution of
similar options to purchase the shares of, or other awards denominated in the
shares of, another company) as the Board may determine in its sole discretion;
provided, however, that the number of Shares subject to any Award shall always
be a whole number.
SECTION 5. ELIGIBILITY. Any Employee or Director shall be eligible to be
selected as a Participant; provided, however, that Incentive Stock Options shall
only be awarded to Employees of the Company or a Subsidiary of the Company.
SECTION 6. STOCK OPTIONS. Options may be granted hereunder to Participants
either alone or in addition to other Awards granted under the Plan. Any Option
granted under the Plan shall be evidenced by an Award Agreement in such form as
the Board may from time to time approve. Any such Option shall be subject to the
following terms and conditions and to such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Board shall deem desirable:
(a) OPTION PRICE. The purchase price per Share purchasable under an Option shall
not be less than the Fair Market Value of the Share on the date of the grant,
except in the case of Substitute Awards or in connection with an adjustment
provided for in Section 4(c).
(b) OPTION PERIOD. The term of each Option shall be fixed by the Board in its
sole discretion; provided that no Option shall be exercisable after the
expiration of ten years from the date the Option is granted.
(c) EXERCISABILITY. Options shall be exercisable at such time or times as
determined by the Board at or subsequent to grant.
(d) METHOD OF EXERCISE. Subject to the other provisions of the Plan, any Option
may be exercised by the Participant in whole or in part at such time or times,
and the Participant may make payment of the option price in such form or forms,
including, without limitation: (i) payment by delivery of cash; (ii) delivery of
other consideration (including, where permitted by law and the Board, Awards)
having a Fair Market Value on the exercise date equal to the total option price;
(iii) to the extent permitted by the Board, in its sole discretion, by delivery
of an irrevocable and unconditional undertaking by a creditworthy broker to
deliver promptly to the Company sufficient funds to pay the exercise price and
any required tax withholding, or delivery by the Participant to the Company of a
copy of irrevocable and unconditional instructions to a creditworthy broker to
deliver promptly to the Company cash or a check sufficient to pay the exercise
price and any required tax withholding; or (iv) by any combination of cash and
other consideration as the Board may specify in the applicable Award Agreement.
(e) INCENTIVE STOCK OPTIONS. In accordance with rules and procedures established
by the Board, and except as otherwise provided in Section 10 or any other
provision of the Plan permitting or providing for acceleration of options, the
aggregate Fair Market Value (determined as of the time of grant) of the Shares
with respect to which Incentive Stock Options held by any Participant which are
exercisable for the first time by such Participant during any calendar year
under the Plan (and under any other employee benefit plans of the Company or any
Subsidiary) shall not exceed $100,000 or, if different, the maximum limitation
in effect at the time of grant under Section 422 of the Code, or any successor
provision, and any regulations promulgated thereunder. Incentive Stock Options
shall be granted only to Participants who are Employees of the Company or a
Subsidiary of the Company. The terms of any Incentive Stock Option granted
hereunder shall comply in all respects with the provisions of Section 422 of the
Code or any successor provision, and any regulations promulgated thereunder;
provided, however that the Company shall have no liability to a Participant or
to any other person in the event that an option that is intended to be an
Incentive Stock Option is not an Incentive Stock Option. Subject to adjustment
as provided in Section 4(c), the aggregate number of Shares with respect to
which Incentive Stock Options may be issued under the Plan shall not exceed
3,150,000.

 

5



--------------------------------------------------------------------------------



 



SECTION 7. STOCK APPRECIATION RIGHTS. Stock Appreciation Rights may be granted
hereunder to Participants either alone (“freestanding”) or in addition to other
Awards granted under the Plan and may, but need not, relate to a specific Option
granted under Section 6. The provisions of Stock Appreciation Rights need not be
the same with respect to each recipient. Any Stock Appreciation Right related to
a Nonstatutory Stock Option may be granted at the same time such Option is
granted. Any Stock Appreciation Right related to an Incentive Stock Option must
be granted at the same time such Option is granted. In the case of any Stock
Appreciation Right related to any Option, the Stock Appreciation Right or
applicable portion thereof shall terminate and no longer be exercisable upon the
termination or exercise of the related Option, except that a Stock Appreciation
Right granted with respect to less than the full number of Shares covered by a
related Option shall not be reduced until the exercise or termination of the
related Option exceeds the number of Shares not covered by the Stock
Appreciation Right. Any Option related to any Stock Appreciation Right shall no
longer be exercisable to the extent the related Stock Appreciation Right has
been exercised. The Board may impose such conditions or restrictions on the
exercise of any Stock Appreciation Right, as it shall deem appropriate; provided
that a freestanding Stock Appreciation Right shall not have an exercise price
less than Fair Market Value on the date of grant or a term of greater than ten
years.
SECTION 8. RESTRICTED STOCK.
(a) ISSUANCE. A Restricted Stock Award shall be subject to restrictions imposed
by the Board during a period of time specified by the Board (the “Restriction
Period”). Restricted Stock Awards may be issued hereunder to Participants, for
no cash consideration or for such minimum consideration as may be required by
applicable law, either alone or in addition to other Awards granted under the
Plan. The provisions of Restricted Stock Awards need not be the same with
respect to each recipient.
(b) REGISTRATION. Any Restricted Stock issued hereunder may be evidenced in such
manner, as the Board, in its sole discretion, shall deem appropriate, including,
without limitation, book entry registration or issuance of a stock certificate
or certificates. In the event any stock certificates are issued in respect of
Shares of Restricted Stock awarded under the Plan, such certificates shall be
registered in the name of the Participant and shall bear an appropriate legend
referring to the terms, conditions and restrictions applicable to such Award.
Unless otherwise determined by the Board, such certificates shall be deposited
by the Participant, together with a stock power endorsed in blank, with the
Company or its designee.
(c) FORFEITURE. Except as otherwise determined by the Board at the time of grant
or thereafter, upon termination of employment for any reason during the
Restriction Period, all Shares of Restricted Stock still subject to restriction
shall be forfeited by the Participant (or repurchased by the Company at their
issue price) and reacquired by the Company. Unrestricted Shares, evidenced in
such manner as the Board shall deem appropriate, shall be issued to the grantee
promptly after expiration of the period of forfeiture, as determined or modified
by the Board.
SECTION 9. OTHER STOCK UNIT AWARDS.
(a) STOCK AND ADMINISTRATION. Other Awards of Shares and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, Shares or
other property (“Other Stock Unit Awards”) may be granted hereunder to
Participants, either alone or in addition to other Awards granted under the
Plan. Such Other Stock Unit Awards shall also be available as a form of payment
in the settlement of other Awards granted under the Plan or as payment in lieu
of compensation to which such recipient otherwise is entitled. Other Stock Unit
Awards may be paid in Shares or cash, as the Board shall determine, in its sole
discretion. Subject to the provisions of the Plan, the Board shall have sole and
complete authority to determine the Employees of the Company and its Affiliates
and Directors to whom and the time or times at which such Awards shall be made,
the number of Shares to be granted pursuant to such Awards, and all other
conditions of the Awards. The provisions of Other Stock Unit Awards need not be
the same with respect to each recipient.

 

6



--------------------------------------------------------------------------------



 



(b) TERMS AND CONDITIONS. Subject to the provisions of the Plan and any
applicable Award Agreement, Awards and Shares subject to Awards made under this
Section 9 may not be sold, assigned, transferred, pledged or otherwise
encumbered prior to the date on which the Shares are issued, or, if later, the
date on which any applicable restriction, performance or deferral period lapses.
Shares (including securities convertible into Shares) subject to Awards granted
under this Section 9 may be issued for no cash consideration or for such minimum
consideration as may be required by applicable law. Shares (including securities
convertible into Shares) purchased pursuant to a purchase right awarded under
this Section 9 shall be purchased for such consideration as the Board shall
determine in its sole discretion, which, except in the case of Substitute
Awards, shall not be less than the Fair Market Value of such Shares or other
securities as of the date such purchase right is awarded.
SECTION 10. CHANGE IN CONTROL PROVISIONS.
(a) IMPACT OF EVENT. Subject to Section 10(a)(v) and notwithstanding any other
provision of the Plan to the contrary, unless the Board shall determine
otherwise at the time of grant with respect to a particular Award, in the event
of a Change in Control:
(i) any Options and Stock Appreciation Rights outstanding as of the date such
Change in Control is determined to have occurred, and which are not then
exercisable and vested, shall become immediately exercisable and vested as to
25% of the number of shares to which such Options and Stock Appreciation Rights
would otherwise not then be exercisable, and the number of shares as to which
such Options and Stock Appreciation Rights shall become exercisable and vested
on each vesting date set forth in the applicable agreement shall be reduced by
25%;
(ii) the restrictions and deferral limitations applicable to any Restricted
Stock Award shall immediately lapse as to 25% of the remaining number of shares
subject to such Award as to which such restrictions and deferral limitations are
then in effect, and the number of shares subject to such Restricted Stock Award
as to which such restrictions and deferral limitations terminate on each
subsequent vesting date shall be reduced by 25%;
(iii) the restrictions, deferral limitations and other conditions applicable to
any Other Stock Unit Awards or any other Awards shall immediately lapse as to
25% of the remaining number of shares subject to Other Stock Unit Awards or
other Awards as to which such restrictions, deferral limitations and other
conditions are then in effect, and the number of shares subject to such Other
Stock Unit Awards or other Awards as to which such restrictions, deferral
limitations and other conditions terminate on each subsequent vesting date shall
be reduced by 25%; and
(iv) in the event of an involuntary termination of a Participant’s employment or
directorship by the successor company without Cause (as defined below) during
the 24-month period following such Change in Control, then each Award held by
such Participant at the time of the Change in Control shall immediately become
fully exercisable and vested to the full extent of the original grant and all
restrictions and deferral limitation shall lapse. “Cause” shall mean: (A) the
failure of the Participant to perform substantially the Participant’s duties
with the Company (other than any such failure resulting from incapacity due to
physical or mental illness), which failure is not cured within 30 days after a
written demand for substantial performance is delivered to the Participant by
the Participant’s manager or the Board which specifically identifies the manner
in which such manager or the Board, as applicable, believes that the Participant
has not substantially performed the Participant’s duties, (B) or the engaging by
the Participant in illegal conduct or gross misconduct which is injurious to the
Company.
(v) Notwithstanding the foregoing, if in the event of a Corporate Transaction
the successor company does not assume or substitute for an Option, Stock
Appreciation Right, Share of Restricted Stock or Other Stock Unit Award not
granted pursuant to Section 11, then each outstanding Option, Stock Appreciation
Right, Share of Restricted Stock or Other Stock Unit Award shall not be
accelerated as described in Sections 10(a)(i), (ii) and (iii), but rather shall
be accelerated with respect to 100% of such Awards. For the purposes of this
Section 10(a)(v), an Option, Stock Appreciation Right, Share of Restricted Stock
or Other Stock Unit Award shall be considered assumed or substituted for if
following the Corporate Transaction the award confers the right to purchase or
receive, for each Share subject to the Option, Stock Appreciation Right,
Restricted Stock Award or Other Stock Unit Award immediately prior to the
Corporate Transaction, the consideration (whether stock, cash or other

 

7



--------------------------------------------------------------------------------



 



securities or property) received in the Corporate Transaction by holders of
Shares for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the Corporate Transaction is not solely common
stock of the successor company, the Board may, with the consent of the successor
company, provide that the consideration to be received upon the exercise or
vesting of an Option, Stock Appreciation Right, Restricted Stock Award or Other
Stock Unit Award, for each Share subject thereto, will be solely common stock of
the successor company substantially equal in fair market value to the per share
consideration received by holders of Shares in the Corporate Transaction. The
determination of such substantial equality of value of consideration shall be
made by the Board in its sole discretion and its determination shall be
conclusive and binding.
(b) CHANGE IN CONTROL CASH-OUT. Notwithstanding any other provision of the Plan,
in the event of a Change in Control the Board may, in its discretion, provide
that each Option or Stock Appreciation Right shall, upon the occurrence of a
Change in Control, be cancelled in exchange for a payment in an amount equal to
the amount by which the fair market value per Share immediately prior to the
Change in Control exceeds the purchase price per Share under the Option or Stock
Appreciation Right (the “spread”) multiplied by the number of Shares granted
under the Option or Stock Appreciation Right.
SECTION 11. CODE SECTION 162(m) PROVISIONS.
(a) Notwithstanding any other provision of the Plan, if the Compensation
Committee determines at the time Restricted Stock or an Other Stock Unit Award
is granted to a Participant who is then an officer, that such Participant is, or
is likely to be as of the end of the tax year in which the Company would claim a
tax deduction in connection with such Award, a Covered Employee, then the
Compensation Committee may provide that this Section 11 is applicable to such
Award.
(b) If Restricted Stock or an Other Stock Unit Award is subject to this
Section 11, then the lapsing of restrictions thereon and the distribution of
cash or Shares pursuant thereto, as applicable, shall be subject to the
achievement of one or more objective performance goals established by the
Compensation Committee, which shall be based on the attainment of specified
levels of one or any combination of the following: earnings before interest,
taxes, depreciation and amortization (EBITDA), net cash provided by operating
activities, free cash flow, earnings per share, earnings per share from
continuing operations, operating income, revenues, operating margins, return on
operating assets, return on equity, economic value added, stock price
appreciation, total stockholder return, cost control, strategic initiatives,
market share, before- or after-tax income, or return on invested capital of the
Company or the Affiliate or division of the Company for or within which the
Participant is primarily employed. Such performance goals also may be based on
the achievement of specified levels of Company performance (or performance of an
applicable Affiliate or division of the Company) under one or more of the
measures described above relative to the performance of other corporations. Such
performance goals may be applied by excluding the impact of charges for
restructurings, discontinued operations, extraordinary items, and other unusual
or non-recurring items, and the cumulative effects of accounting changes, each
as defined by generally accepted accounting principles. Such performance goals
shall be set by the Compensation Committee within the time period prescribed by,
and shall otherwise comply with the requirements of, Section 162(m) of the Code,
or any successor provision thereto, and the regulations thereunder.
(c) Notwithstanding any provision of the Plan other than Section 10, with
respect to any Restricted Stock or Other Stock Unit Award that is subject to
this Section 11, the Compensation Committee may adjust downwards, but not
upwards, the amount payable pursuant to such Award, and the Compensation
Committee may not waive the achievement of the applicable performance goals
except, in its sole discretion, in the case of the death or disability of the
Participant
(d) The Compensation Committee shall have the power to impose such other
restrictions on Awards subject to this Section 11 as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

 

8



--------------------------------------------------------------------------------



 



(e) Notwithstanding any provision of the Plan other than Section 4(c), no
Participant may be granted Awards during any year with respect to more than
600,000 Shares. For purposes of the foregoing limit, the combination of an
Option in tandem with a Stock Appreciation Right shall be treated as a single
Award. The per Participant limit described in this Section 11(e) shall be
construed and applied consistently with Section 162(m) of the Code or any
successor provision thereto, and the regulations thereunder (“Section 162(m)”).
SECTION 12. AMENDMENTS AND TERMINATION. The Board may amend, alter, suspend,
discontinue or terminate the Plan or any portion thereof at any time; provided,
however, that no amendment or alteration, shall be made without (a) stockholder
approval if such approval is necessary to qualify for or comply with any tax or
regulatory requirement for which or with which the Board deems it necessary or
desirable to qualify or comply, (b) the consent of the affected Participant, if
such action would impair the rights of such Participant under any outstanding
Award, or (c) stockholder approval if such amendment or alteration is material,
including, without limitation, any amendment or alteration that (i) would reduce
the exercise price of outstanding Options or Stock Appreciation Rights or cancel
or amend outstanding Options or Stock Appreciation Rights for the purpose of
repricing, replacing or regranting such Options or Stock Appreciation Rights
with an exercise price that is less than the exercise price of the original
Options or Stock Appreciation Rights, or in exchange for cash or another Award,
(ii) materially increases the benefits accruing to Participants,
(iii) materially increases the number of Shares that may be issued under the
Plan, except for any increase permitted under Section 4(a) or 4(c) of the Plan,
(iv) materially modifies the requirements for eligibility to participate in the
Plan, or (v) expands the types of Awards issuable under the Plan.
Notwithstanding anything to the contrary herein, the Board may amend the Plan in
such manner as may be necessary so as to have the Plan conform to local rules
and regulations in any jurisdiction outside the United States.
The Board may amend the terms of any Award theretofore granted, prospectively or
retroactively, including to provide that any Award shall become immediately
exercisable in full or in part, free of some or all restrictions or conditions,
or otherwise realizable in full or in part, as the case may be; provided,
however, that no such amendment shall (a) impair the rights of any Participant
without his or her consent, (b) except for adjustments made pursuant to Section
4(c) or in connection with Substitute Awards, reduce the exercise price of
outstanding Options or Stock Appreciation Rights or cancel or amend outstanding
Options or Stock Appreciation Rights for the purpose of repricing, replacing or
regranting such Options or Stock Appreciation Rights with an exercise price that
is less than the exercise price of the original Options or Stock Appreciation
Rights, or in exchange for cash or another Award, without stockholder approval,
or (c) require the exchange of Options or Stock Appreciation Rights for cash
Notwithstanding the foregoing, any adjustments made pursuant to Section 4(c)
shall not be subject to these restrictions.
SECTION 13. GENERAL PROVISIONS.
(a) Notwithstanding any other provision of the Plan, except under certain
circumstances in connection with a Participant’s hire or termination or in the
event of a Change in Control, no Award issued to an Employee (except in lieu of
compensation to which such Employee is otherwise entitled) shall vest less than
one year from the date of grant.
(b) Awards shall not be sold, assigned, transferred, pledged or otherwise
encumbered by the person to whom they are granted, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, and,
during the life of the Participant, shall be exercisable only by the
Participant; provided, however, that, if so determined by the Board, a
Participant may, in the manner established by the Board, designate a beneficiary
to exercise the rights of the Participant with respect to any Award upon the
death of the Participant; and provided, further, that an Award so assigned or
transferred shall be subject to all the terms and conditions of the Plan and the
instrument evidencing the Award. Each Award shall be exercisable, during the
Participant’s lifetime, only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative.
References to a Participant, to the extent relevant in the context, shall
include references to authorized transferees.
(c) No Employee or Participant shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Employees or Participants under the Plan.

 

9



--------------------------------------------------------------------------------



 



(d) The prospective recipient of any Award under the Plan shall not, with
respect to such Award, be deemed to have become a Participant, or to have any
rights with respect to such Award, until and unless such recipient shall have
received an agreement or other instrument (written, electronic or otherwise)
evidencing the Award, which may, but need not, be executed or acknowledged by
both the Company and the Participant, and delivered a copy thereof to the
Company, and otherwise complied with the then applicable terms and conditions.
(e) Nothing in the Plan or any Award granted under the Plan shall be deemed to
constitute an employment or service contract or confer or be deemed to confer on
any Participant any right to continue in the employ or service of, or to
continue any other relationship with, the Company or any Affiliate or limit in
any way the right of the Company or any Affiliate to terminate a Participant’s
employment or service or other relationship at any time, with or without cause.
(f) Except as provided in Section 11, the Board shall be authorized to make
adjustments in performance award criteria or in the terms and conditions of
other Awards in recognition of unusual or nonrecurring events affecting the
Company or its financial statements or changes in applicable laws, regulations
or accounting principles. The Board may correct any defect, supply any omission
or reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem desirable to carry it into effect. In the event that the
Company shall assume outstanding employee benefit awards or the right or
obligation to make future such awards in connection with the acquisition of or
combination with another corporation or business entity, the Board may, in its
discretion, make such adjustments in the terms of Awards under the Plan as it
shall deem appropriate.
(g) The Board shall have full power and authority to determine whether, to what
extent and under what circumstances any Award shall be canceled or suspended.
(h) All certificates for Shares delivered under the Plan pursuant to any Award
shall be subject to such stock-transfer orders and other restrictions as the
Board may deem advisable under the rules, regulations and other requirements of
the Securities and Exchange Commission, any stock exchange upon which the Shares
are then listed, and any applicable federal or state securities law, and the
Board may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.
(i) No Award granted hereunder shall be construed as an offer to sell securities
of the Company, and no such offer shall be outstanding, unless and until the
Board in its sole discretion has determined that any such offer, if made, would
comply with all applicable requirements of the U.S. federal securities laws and
any other laws to which such offer, if made, would be subject.
(j) No Award shall provide for deferral of compensation that does not comply
with Section 409A of the Code, unless the Board, at the time of grant,
specifically provides that the Award is not intended to comply with Section 409A
of the Code. The Company shall have no liability to a Participant, or any other
party, if an Award that is intended to be exempt from, or compliant with,
Section 409A is not so exempt or compliant or for any action taken by the Board.
Subject to the provisions of the Plan and any Award Agreement, the recipient of
an Award (including, without limitation, any deferred Award) may, if so
determined by the Board, be entitled to receive, currently or on a deferred
basis, cash dividends, or cash payments in amounts equivalent to cash dividends
on Shares (“dividend equivalents”) with respect to the number of Shares covered
by the Award, as determined by the Board, in its sole discretion, and the Board
may provide that such amounts (if any) shall be deemed to have been reinvested
in additional Shares or otherwise reinvested.
(k) Except as otherwise required in any applicable Award Agreement or by the
terms of the Plan, recipients of Awards under the Plan shall not be required to
make any payment or provide consideration other than the rendering of services.
(l) The Company shall be authorized to withhold from any Award granted or
payment due under the Plan the amount of withholding taxes due in connection
with an Award or payment hereunder and to take such other action as may be
necessary in the opinion of the Company to satisfy all Company obligations for
the payment of such taxes. The Board shall be authorized to establish procedures
for election by Participants to satisfy such obligation for the payment of such
taxes by directing the Company to retain Shares (not exceeding the minimum
required tax withholding obligations if such a limitation is necessary to avoid
a charge to the Company for financial reporting purposes) otherwise deliverable
in connection with the Award.

 

10



--------------------------------------------------------------------------------



 



(m) Nothing contained in the Plan shall prevent the Board from adopting other or
additional compensation arrangements, subject to stockholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.
(n) The validity, construction and effect of the Plan and any rules and
regulations relating to the Plan shall be determined in accordance with the laws
of the State of Delaware and applicable federal law, without regard to
applicable conflicts of laws.
(o) If any provision of the Plan is or becomes or is deemed invalid, illegal or
unenforceable in any jurisdiction, or would disqualify the Plan or any Award
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended to conform to applicable laws or if it cannot be construed or
deemed amended without, in the determination of the Board, materially altering
the intent of the Plan, it shall be stricken and the remainder of the Plan shall
remain in full force and effect.
(q) Awards may be granted to Participants who are foreign nationals or employed
outside the United States, or both, on such terms and conditions different from
those applicable to Awards to Employees employed in the United States as may, in
the judgment of the Board, be necessary or desirable in order to recognize
differences in local law or tax policy. The Board also may impose conditions on
the exercise or vesting of Awards in order to minimize the Company’s obligation
with respect to tax equalization for Employees on assignments outside their home
country.
SECTION 14. EFFECTIVE DATE OF PLAN. The Plan shall be effective as of May 21,
2003.
SECTION 15. TERM OF PLAN. The Plan shall terminate on the tenth anniversary of
the effective date, unless sooner terminated by the Board pursuant to
Section 12, but Awards previously granted may extend beyond that date; provided,
however, that no Incentive Stock Options may be granted more than ten years
after the later of (i) the adoption of the Plan by the Board and (ii) the
adoption by the Board of any amendment to the Plan that constitutes the adoption
of a new plan for purposes of Section 422 of the Code.
Adopted by the Board of Directors on February 25, 2003, subject to stockholder
approval.
Approved by the stockholders on May 21, 2003.
Amended by the Board of Directors on July 16, 2003.
Amended by the Board of Directors on October 12, 2005.
Amended by the Board of Directors on February 14, 2007, subject to stockholder
approval.
Approved by the stockholders on May 9, 2007.

 

11